COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  ERIC ABRAHAM MORENO,                             §
                                                                   No. 08-18-00099-CR
                    Appellant,                     §
                                                                      Appeal from the
  v.                                               §
                                                                    384th District Court
  THE STATE OF TEXAS                               §
                                                                 of El Paso County, Texas
                    Appellee.                      §
                                                                    (TC#2018D00061)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was reversible error

in that part of the judgment as to continuous violence against the family (Count 1). We therefore

set aside only the conviction and sentence for continuous violence again the family (Count 1).

       We further ORDER that the judgment of the court below is affirmed as to the remainder

of the judgment, in accordance with the opinion of this Court. This decision shall be certified below

for observance.


       IT IS SO ORDERED THIS 22ND OF DECEMBER, 2020.


                                              YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.